Allen App. No. 10152. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Allen County. On October 10, 2001, this case was consolidated with Supreme Court case Nos. 01-1253 and 01-1266, Layne v. Ohio Adult Parole Auth., for purposes of argument and decision. Whereas the consolidation entry did not specify the structure of oral argument,
IT IS ORDERED by the court, sua sponte, effective October 26, 2001, that appellant shall share the time for oral argument with the appellant/cross-appellee in case Nos. 01-1253 and 01-1266 and the appellees shall share the time for oral argument with the appellees/cross-appellants in those cases. Pursuant to S.Ct.Prac.R. IX(5)(A), fifteen minutes shall be allotted to each side for argument on the merits.